Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are unclear, the limitation: when the source apparatus is turned on while the source apparatus is turned off makes the claim limitation indefinite and unclear to enable a person skilled in the art able to interpret the claim appropriately.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US 20200021891 A1 to Qi et al. (“Qi”).

As to claim 1, Qi teaches a source apparatus comprising: a storage (¶0026); a communicator (Fig.1); and a processor configured to, when the source apparatus is turned on while the source apparatus is turned off, identify an application related to a content included in the content reproduction history among a plurality of applications based on a content reproduction history stored in the storage (¶0042, user device to power off channel device or user may power off channel device by pressing a button on channel device. Once channel device is powered off, watch list is revised to include a list of the “most watched” channels associated with the watch list. For example, watch list may revert to include the programming channels and rankings it included before user powered on channel device. However, in some embodiments, user's viewing session may cause the “most watched” list of channels to change, and watch list may be revised accordingly), control the communicator to receive a content list provided by the application, and provide the content list by executing the application (¶0049, ¶0051, displaying the current channel, channel device 115 dynamically revises watch list).

As to claim 2, Qi teaches the apparatus of claim 1, wherein the processor is configured to identify an application related to at least one of a title or a genre of the content included in the content reproduction history among the plurality of applications (¶0045, notification includes program title, image, start time, countdown, dismiss option, record option, and watch option. Program title indicates the title of the program associated with notification. For example, program title may indicate the name of a program that is scheduled to begin).



As to claim 3, Qi teaches the apparatus of claim 2, wherein the processor is configured to receive a content list including at least one content related to at least one of the title or the genre of the content included in the content reproduction history (¶0045, ¶0037).

As to claim 4, Qi teaches the apparatus of claim 2, wherein the processor is configured to identify an application that provides a content related to at least one of the title or the genre of the content (¶0019, ¶0025, ¶0045, notification includes program title, image, start time, countdown, dismiss option, record option, and watch option. Program title indicates the title of the program associated with notification. For example, program title may indicate the name of a program that is scheduled to begin).

As to claim 5, Qi teaches the apparatus of claim 1, wherein the processor is configured to identify at least one content among a plurality of contents included in the content reproduction history based on a number of content reproduction, a content reproduction time (¶0043, ¶0045, ¶0029, added to the watch list), and a content reproduction point in time, and identify an application related to the identified content.

As to claim 6, Qi teaches the apparatus of claim 5, wherein the processor is configured to store information on the application related to the identified content in the storage as initial execution information, and identify an application corresponding to the initial execution information based on the source apparatus being turned on (¶0038, ¶0042).

As to claim 7, Qi teaches the apparatus of claim 6, wherein the processor is configured to, based on another content being identified among the plurality of contents, based on the content reproduction history, provide a guide on whether to set information on another application related to the another content as the initial execution information (¶0051, Upon a determination that display is displaying the current channel, channel device dynamically revises watch list., if the previous channel was not on watch list, channel device updates watch list to include the previous channel. the previous channel is the highest ranked channel, and the lowest ranked channel is removed from watch list. If the previous channel was already included in watch list, channel device changes the rankings of the channels to associate the highest ranking with the previous channel. In some embodiments, channel device continues to dynamically revise watch list as the channels are changed ).

As to claim 8, Qi teaches the apparatus of claim 1, further comprising: a display, wherein the processor is configured to control the display to display an execution screen of the application related to the content included in the content reproduction history (¶0051).

As to claim 9, Qi teaches the apparatus of claim 1, wherein the processor is configured to store a history related to a content reproduced in an external content source as the content reproduction history (¶0006).

As to claim 10, Qi teaches the apparatus of claim 1, wherein the processor is configured to identify an application that provides a content different from a plurality of contents stored in the storage (¶0043).

As to claim 11, see the rejection of claim 1.


As to claim 12, see the rejection of claim 2.

As to claim 13, see the rejection of claim 3.

As to claim 14, see the rejection of claim 4.

As to claim 15, see the rejection of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421